Citation Nr: 1230471	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-39 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for dermatitis prior to May 21, 2012.

2.  Entitlement to a rating in excess of 10 percent for dermatitis from May 21, 1012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from November 1972 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which confirmed a noncompensable evaluation for dermatitis.

In a July 2012 rating decision, the RO assigned a 10 percent rating for the dermatitis disability, effective May 21, 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims. 

The Veteran's dermatitis has been rated under Diagnostic Code 7806 for dermatitis or eczema.  Under this provision less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period warrants a noncompensable rating.  At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Higher ratings are assigned for greater involvement of the skin area or for longer systemic therapy.  38 C.F.R. § 4.118, Diagnostic Code 7806.


The Veteran was most recently evaluated for his skin disorder at a May 2012 VA examination.  He reported that he used Ketoconazole shampoo, Desonide cream and Dove soap for the treatment of his skin condition and that the skin condition had not changed since his last VA examination in 2008.  The diagnosis was eczema, well controlled.  Initially, the Board notes that the examiner did not indicate the areas of the Veteran's body affected by the eczema.  The examiner did note 2 areas, 1cm in diameter, with trace gray macular areas of warm, dry intact skin with no signs of scarring or other signs of eczema but did not provide any further discussion or clarification of this finding, to include where on the body this was located.  Moreover, while the examiner did include a measure of the extent of the dermatitis in terms of percent of total body area affected, the examiner failed to provide a measure of the total exposed area affected.  The Board finds that this omission is significant as several VA treatment records dating from 2008 to 2012 show that the dermatitis affects the Veteran's face, head and neck and that the Veteran has sought continuous treatment for his skin condition.  

In light of the missing medical evidence noted above, the Board finds that the examination report should be returned to the examiner for clarification.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The VA claims folder and electronic Virtual VA records file were reviewed and revealed VA treatment records dating up to July 2012.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all relevant treatment records for the Veteran from the Salem, Virginia VA Medical Center dating from July 2012.  If no records are available, the claims file should be annotated as such and the Veteran notified of such.  
  
2.  Thereafter, return the claims folder to the examiner who conducted the May 2012 examination and ask her to clarify what part of the body the identified 2 areas of involvement were and the percentage of the exposed areas affected.  In addition, the examiner should clarify whether any areas in addition to the 2 one centimeter patches noted were involved in light of her report of 5 to 20 percent of total body area being involved.  

If the examiner cannot clearly recall the information being requested above due to the length of time since the examination, the Veteran should be scheduled for a new VA dermatological examination to obtain the requested information.  Likewise, if the prior examiner is not available, then a new examination should be conducted.  The claims file and electronic VA treatment records must be reviewed by the examiner.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


